Filed 2/1/22 P. v. Grosvenor CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,                                                                                   C093548

                    Plaintiff and Respondent,                                    (Super. Ct. No. 20FE006982)

           v.

 MARK GROSVENOR,

                    Defendant and Appellant.




         Appointed counsel for defendant Mark Grosvenor has asked this court to conduct
an independent review of the record to determine whether there are any arguable issues
on appeal. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error
that would result in a disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                                                  BACKGROUND
         Defendant was driving on a highway; Sonciera B.R. and Anthony J. were
passengers in the back seat. Defendant made an unsafe turn, drove off the roadway, and

                                                             1
struck a tree. Sonciera was killed and Anthony was in a coma for several months.
Defendant had methamphetamine and amphetamine in his system.
       The prosecutor charged defendant with vehicular manslaughter without gross
negligence (Pen. Code, § 191.5, subd. (b)) for the death of Sonciera; driving under the
influence of a drug causing bodily injury to Anthony, with an allegation that Anthony
suffered a brain injury which rendered him comatose (Veh. Code, § 23153, subd. (f); Pen.
Code, § 12022.7, subd. (b)); misdemeanor possession of methamphetamine (Health &
Saf. Code, § 11377, subd. (a)); and misdemeanor driving while his license was suspended
or revoked due to a prior conviction for driving under the influence (Veh. Code,
§ 14601.2, subd. (a)). The prosecution also alleged that defendant suffered one prior
strike offense.
       Defendant entered into an open plea and pleaded guilty to all counts. He also
admitted the allegations that he inflicted bodily injury on Anthony such that Anthony
suffered a brain injury which rendered him comatose, and that he previously suffered a
prior strike offense.
       The trial court considered several factors in aggravation and mitigation and
sentenced defendant to the upper term of three years on the driving under the influence
charge, doubled to six years due to the prior strike, with an additional five years for the
allegation defendant caused Anthony to be comatose; a consecutive term of eight months
(one-third the midterm) on the vehicular manslaughter charge, doubled to one year and
four months; a concurrent term of 364 days for possessing methamphetamine; and the jail
sentence on driving with a suspended or revoked license was stayed pursuant to Penal
Code section 654 for an aggregate term of 12 years 4 months in state prison. The trial
court awarded defendant 275 days of presentence custody credits, with specified conduct
credits limited under Penal Code section 2933.1. The trial court struck all nonmandatory
fines, imposed a $300 restitution fine (Pen. Code, § 1202.4) and imposed and suspended
an identical postrelease community supervision revocation fine (Pen. Code, § 1202.45),

                                              2
imposed a $160 court security fee (Pen. Code, § 1465.8), and a $120 court conviction fee
(Gov. Code, § 70373). The trial court converted fines to concurrent nine days of actual
time.
        Defendant did not request a certificate of probable cause. (Pen. Code, § 1237.5.)
                                       DISCUSSION
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief.
        Having undertaken an examination of the entire record pursuant to Wende, we find
no arguable errors favorable to defendant, and accordingly, we will affirm the judgment.
                                       DISPOSITION
        The judgment is affirmed.

                                                       \s\
                                                   BLEASE, Acting P. J.
We concur:


    \s\
HULL, J.


    \s\
RENNER, J.




                                              3